Wade, C. J.
1. “One whose personal property has been wrongfully withheld or converted by another may proceed by trover to recover it, or he may waive the tort, adopt the transaction, and treat the wrongdoer as his debtor for the purchase-price.” Rowe v. Sam Weichselbaum Co., 3 Ga. App. 504 (2), 507 (60 S. E. 275). And this is true even where the taking of the property converted or withheld constitutes larceny. Where the owner elects to sue for the value of the property on an implied promise to pay, the action so brought is one arising ex contractu, and not ex delicto. Buchanan v. McClain, 110 Ga. 477 (3), 479 (35 S. E. 665). See also Florida Central Railroad Co. v. Cherokee Sawmill Co., 11 Ga. App. 278, 279 (75 S. E. 164).
2. There was evidence from which it might be inferred that the defendant wrongfully took possession of certain property belonging to the plaintiff, and converted it to his own use; and the judge of the superior court did not err in overruling and dismissing the certiorari.

Judgment affirmed.